United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2961
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                           Abiodun Oluwaseye Oladele

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: June 11, 2018
                                Filed: July 9, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, KELLY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Abiodun Oluwaseye Oladele pleaded guilty to one count of bank fraud and
received a sentence of 50 months in prison. Oladele challenges his sentence, arguing
that the district court1 committed procedural error and that his sentence is
substantively unreasonable. After a careful review of the record, we reject both
arguments, particularly given that the court imposed a below-Guidelines-range
sentence. See United States v. Chavarria-Ortiz, 828 F.3d 668, 671–72 (8th Cir. 2016)
(approving of a similar explanation for a within-Guidelines-range sentence); United
States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009) (“[I]t is nearly inconceivable
that the court abused its discretion in [sentencing below the Guidelines and] not
varying downward still further.”). Accordingly, we affirm the district court’s
judgment. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.


                                        -2-